Exhibit 10.3

Tatum, LLC

Interim Executive Services Agreement

March 1, 2006

Mr. Alfred Novak

Chief Executive Officer

Novoste Corporation

4350 International Boulevard

Norcross, Ga 30093

Dear Mr. Novak:

Tatum, LLC (“Tatum”) understands that Novoste Corporation (the “Company”)
desires to extend the employment of Subhash C. Sarda, one of our partners, as an
employee of the Company (the “Tatum Partner”) from March 1, 2006 through to
March 31, 2006, and if asked by the Board of Directors of Novoste Corporation,
an additional extension through April 30, 2006, in accordance with Mr. Sarda’s
Amendment No. 1, dated              to the Letter Agreement with Novoste
Corporation dated November 11, 2005. It is understood that Tatum and the Tatum
Partner will do, or cause such work to be done as is necessary to properly
execute the office of the Chief Financial Officer of Novoste Corporation.

Although the Tatum Partner will dedicate substantially all of his business time
and attention to the Company, the Company acknowledges that the Tatum Partner is
and will remain a partner in our firm so that he or she will have access to our
firm’s resources for use in his or her employment with the Company. This Interim
Executive Services Agreement sets forth the rights of the Company, through the
Tatum Partner, to use such resources for the benefit of the Company and for the
payment for such services.

Since the Tatum Partner will be under the control and direct management of the
Company, and not Tatum, Tatum’s obligations to the Company are exclusively those
set forth in this agreement. This document will serve as the entire agreement
between the Company and Tatum.

Compensation

The Company will pay directly to Tatum a fee of $2,770 on a bi-weekly basis
(“Resource Fee”) as full compensation for resources provided by Tatum.

Novoste will continue to pay Subhash Sarda in accordance with his Amended Letter
Agreement.. In the event that Novoste extends the term of this agreement with
Tatum Novoste shall have the right to extend the agreement for Subhash Sarda. If
the extended agreement with Tatum is for part time services, compensation to
Subhash Sarda, will be reduced on the same basis as the reduction in payment to
Tatum. For purposes hereof, (i) “Salary” means all compensation, including
retention and other bonuses, paid to Tatum Partner, except for benefits
(including medical benefits subsidy paid to Tatum Partner). All compensation
payable or deliverable to Tatum is referred to herein as the “Resource Fee.”



--------------------------------------------------------------------------------

Payments; Deposit

Payments to Tatum should be made by direct deposit through the Company’s
payroll, or by an automated clearing house (“ACH”) payment at the same time as
payments are made to the Employee. If such payment method is not available and
payments are made by check, Tatum will issue invoices to the Company, and the
Company agrees to pay such invoices no later than ten (10) days after receipt of
invoices.

Company agrees to pay Tatum and to maintain a security deposit of $5,540 for the
Company’s future payment obligations to Tatum under this agreement (the
“Deposit”). If the Company breaches this agreement and fails to cure such breach
as provided in this agreement, Tatum will be entitled to apply the Deposit to
its damages resulting from such breach. Upon termination or expiration of this
agreement, Tatum will return to the Company the balance of the Deposit remaining
after application of any amounts to unfulfilled payment obligations of the
Company to Tatum as provided for in this agreement.

Termination

This agreement will terminate immediately upon the earlier of the effective date
of termination or expiration of the Tatum Partner’s employment with the Company
or upon the Tatum Partner ceasing to be a partner of Tatum.

In the event that either party commits a breach of this agreement and fails to
cure the same within seven (7) days following delivery by the non-breaching
party of written notice specifying the nature of the breach, the non-breaching
party will have the right to terminate this agreement immediately effective upon
written notice of such termination.

Hiring Tatum Partner Outside of Agreement

During the twelve (12)-month period following termination or expiration of this
agreement, other than in connection with another Tatum agreement, the Company
will not solicit the employment of the Tatum Partner, or engage the Tatum
Partner as an independent contractor, to render services of substantially the
same nature as those for which Tatum is making the Tatum Partner available
pursuant to this agreement except if the Tatum Partner is no longer a partner or
otherwise employed by Tatum. The parties recognize and agree that a breach by
the Company of this provision would result in the loss to Tatum of the Tatum
Partner’s valuable expertise and revenue potential and that such injury will be
impossible or very difficult to ascertain. Therefore, in the event this
provision is breached, Tatum will be entitled to receive as liquidated damages
an amount equal to forty-five percent (45%) of the Tatum Partner’s Annualized
Compensation (as defined below), which amount the parties agree is reasonably
proportionate to the probable loss to Tatum and is not intended as a penalty.
If, however, a court or arbitrator, as applicable, upon application of or suit
filed by the Company, determines that liquidated damages are not appropriate for
such breach, Tatum will have the right to seek actual damages. The amount will
be due and payable to Tatum upon written demand to the Company. For this
purpose, “Annualized Compensation” will mean the Tatum Partner’s most recent
annual Salary and the maximum amount of any bonus for which the Tatum Partner
was eligible with respect to the then current bonus year.

Insurance

The Company will provide Tatum or the Tatum Partner with written evidence that
the Company maintains directors’ and officers’ insurance in an amount reasonably
acceptable to the Tatum Partner at no additional cost to the Tatum Partner, and
the Company will maintain such insurance at all times while this agreement
remains in effect.

 

2



--------------------------------------------------------------------------------

Furthermore, the Company will maintain such insurance coverage with respect to
occurrences arising during the term of this agreement for at least three years
following the termination or expiration of this agreement or will purchase a
directors’ and officers’ extended reporting period, or “tail,” policy to cover
the Tatum Partner.

Disclaimers, Limitations of Liability & Indemnity

It is understood that Tatum does not have a contractual obligation to the
Company other than to make its resources available to the Tatum Partner (by
virtue of the Tatum Partner being a partner in Tatum) for the benefit of the
Company under the terms and conditions of this agreement. The Resource Fee will
be for the resources provided. Tatum assumes no responsibility or liability
under this agreement other than to render the services called for hereunder and
will not be responsible for any action taken by the Company in following or
declining to follow any of Tatum’s advice or recommendations.

Tatum represents to the Company that Tatum has conducted its standard screening
and investigation procedures with respect to the Tatum Partner becoming a
partner in Tatum, and the results of the same were satisfactory to Tatum. Tatum
disclaims all other warranties, either express or implied. Without limiting the
foregoing, Tatum makes no representation or warranty as to the accuracy or
reliability of reports, projections, forecasts, or any other information derived
from use of Tatum’s resources, and Tatum will not be liable for any claims of
reliance on such reports, projections, forecasts, or information. Tatum will not
be liable for any non-compliance of reports, projections, forecasts, or
information or services with federal, state, or local laws or regulations. Such
reports, projections, forecasts, or information or services are for the sole
benefit of the Company and not any unnamed third parties.

In the event that any partner of Tatum (including without limitation the Tatum
Partner to the extent not otherwise entitled in his or her capacity as an
officer of the Company) is subpoenaed or otherwise required to appear as a
witness or Tatum or such partner is required to provide evidence, in either case
in connection with any action, suit, or other proceeding initiated by a third
party or by the Company against a third party, then the Company shall reimburse
Tatum for the costs and expenses (including reasonable attorneys’ fees) actually
incurred by Tatum or such partner and provide Tatum with compensation at Tatum’s
customary rate for the time incurred.

As a condition for recovery of any liability, the Company must assert any claim
against Tatum within three (3) months after discovery or sixty (60) days after
the termination or expiration of this agreement, whichever is earlier.

Tatum will not be liable in any event for incidental, consequential, punitive,
or special damages, including without limitation, any interruption of business
or loss of business, profit, or goodwill.

Arbitration

If the parties are unable to resolve any dispute arising out of or in connection
with this agreement, either party may refer the dispute to arbitration by a
single arbitrator selected by the parties according to the rules of the American
Arbitration Association (“AAA”), and the decision of the arbitrator will be
final and binding on both parties. Such arbitration will be conducted by the
Atlanta, Georgia office of the AAA. In the event that the parties fail to agree
on the selection of the arbitrator within thirty (30) days after either party’s
request for arbitration under this paragraph, the arbitrator will be chosen by
AAA. The arbitrator may in his discretion order documentary discovery but shall
not allow depositions without a showing of compelling need. The arbitrator will
render his decision within ninety (90) days after the call for arbitration. The
arbitrator will have no authority to award punitive damages. Judgment on the
award

 

3



--------------------------------------------------------------------------------

of the arbitrator may be entered in and enforced by any court of competent
jurisdiction. The arbitrator will have no authority to award damages in excess
or in contravention of this agreement and may not amend or disregard any
provision herein. Notwithstanding the foregoing, no issue related to the
ownership of intellectual property will be subject to arbitration but will
instead be subject to determination by a court of competent jurisdiction, and
either party may seek injunctive relief in any court of competent jurisdiction.

Miscellaneous

Tatum will be entitled to receive all reasonable costs and expenses incidental
to the collection of overdue amounts under this agreement, including but not
limited to attorneys’ fees actually incurred.

Neither the Company nor Tatum will be deemed to have waived any rights or
remedies accruing under this agreement unless such waiver is in writing and
signed by the party electing to waive the right or remedy. This agreement binds
and benefits the successors of Tatum and the Company.

Neither party will be liable for any delay or failure to perform under this
agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.

The terms of this agreement are severable and may not be amended except in a
writing signed by Tatum and the Company. If any portion of this agreement is
found to be unenforceable, the rest of the agreement will be enforceable except
to the extent that the severed provision deprives either party of a substantial
portion of its bargain.

The provisions in this agreement concerning payment of compensation and
reimbursement of costs and expenses, limitation of liability, directors’ and
officers’ insurance, and arbitration will survive any termination or expiration
of this agreement.

This agreement will be governed by and construed in all respects in accordance
with the laws of the State of Georgia, without giving effect to
conflicts-of-laws principles.

Nothing in this agreement shall confer any rights upon any person or entity
other than the parties hereto and their respective successors and permitted
assigns and the Tatum Partner.

Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.

Bank Lockbox Mailing Address for Deposit and Resource Fee only:

Tatum, LLC

P.O. Box

Atlanta, GA

 

4



--------------------------------------------------------------------------------

Electronic Payment Instructions for Deposit and Resource Fee:

 

Bank Name:    Branch:    Routing Number:    For ACH Payments:    For Wires:
Account Name:    Account Number:    Please reference:   

Please sign below and return a signed copy of this letter to indicate the
Company’s agreement with its terms and conditions.

We look forward to serving you.

Sincerely yours,

 

TATUM, LLC

/s/ Bishop Leatherbury

Signature

 

Bishop Leatherbury,

Area Managing Partner for TATUM, LLC

Acknowledged and agreed by:

 

NOVOSTE CORPORATION By:  

/s/ Alfred J. Novak

Title:   President and Chief Executive Officer Date:   March 9, 2006

 

5